DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0116589, hereinafter “Li,” previously cited) in view of Pagaila et al. (US 2012/0018114, hereinafter “Pagaila `114,” cited on IDS).
Regarding claim 1, Li teaches in Fig. 1 (shown below) and related text a method comprising: 
bonding a die stack (28, Fig. 1 and ¶[0012]) to a workpiece (12 and 18, Fig. 1 and ¶[0011]), the die stack comprising one or more integrated circuit dies (¶[0012]);
mounting the workpiece on a first side of a package substrate (32, Fig. 1 and ¶¶[0014]-[0015]), the package substrate comprising a through hole (30, Fig. 1 and ¶¶[0014]-[0015]), wherein the die stack is at least partially disposed in the through hole of the package substrate (Fig. 1); 
attaching a heat dissipation feature to the workpiece (¶[0019]), the workpiece being interposed between the heat dissipation feature and the die stack, wherein the heat dissipation feature is completely separated from the package substrate (i.e. Li discloses that the heat sink would be provided over the integrated circuit 12 to dissipate heat upwardly away from the package and thus it would be separated from the package). 


    PNG
    media_image1.png
    323
    556
    media_image1.png
    Greyscale


Li, however, does not explicitly teach forming a first encapsulant on the first side of the package substrate after attaching the heat dissipation feature, wherein the first encapsulant extends over the heat dissipation feature, along sidewalls of the heat dissipation feature and contacts sidewalls of the heat dissipation feature, and contacts sidewalls of the workpiece and extends along sidewalls of the workpiece and removing a portion of the first encapsulant over the heat dissipation feature to expose a surface of the heat dissipation feature. 
Pagaila `114, in a similar field of endeavor, teaches in Figs. 3b-3h (Figs. 3e-3g shown below) attaching a heat dissipation feature (104, Fig. 3e and ¶[0042]) to a workpiece (102, Fig. 3e and ¶[0042]) and after attaching the heat dissipation feature forming an encapsulant (112, Fig. 3f and ¶[0045]) on a first side of the package substrate, wherein the encapsulant extends over the heat dissipation feature, along sidewalls of the heat dissipation feature and contacts sidewalls of the heat dissipation feature and sidewalls of the workpiece and extends along sidewalls of the workpiece and removing a portion of the encapsulant over the heat dissipation feature to expose a (Fig. 3g and ¶[0046]) in order to protect the workpiece and effectively dissipate heat from the workpiece. 


    PNG
    media_image2.png
    148
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    701
    media_image3.png
    Greyscale


Thus, since the prior art teaches all of the method steps, the results of using such steps would lead to predictable results and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form the first encapsulant as disclosed by Pagaila `114 on a first side of the package substrate after attaching the heat dissipation feature, wherein the encapsulant extends over the heat dissipation feature, along sidewalls of the heat dissipation feature and contacts sidewalls of the heat dissipation feature and sidewalls of the workpiece and extends along sidewalls of the workpiece and removing a portion of the first encapsulant over the heat dissipation feature to expose a surface of the heat dissipation feature in order to protect the workpiece and effectively dissipate heat from the workpiece.
Regarding claim 2 (1), the combined teaching of Li and Pagaila `114 discloses wherein the workpiece is an integrated circuit die (12 and 18, Li, Fig. 1 and ¶[0011]), the first encapsulant extending along sidewalls of the integrated circuit die (Pagaila `114, Fig. 3h).  
Regarding claim 3 (1), the combined teaching of Li and Pagaila `114 discloses wherein the workpiece comprises an integrated circuit die encapsulated by a second encapsulant (16, Li, Fig. 1 and ¶[0011] and 250, Choi, Fig. 3C and ¶[0090]), the second encapsulant being interposed between the integrated circuit die and the first encapsulant (Pagaila `114, Fig. 3h, where it is noted that once the first encapsulant as disclosed by Pagaila is formed along the workpiece disclosed by Li the second encapsulant would be interposed between the integrated circuit die and the first encapsulant).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Pagaila `114 as applied to claim 1 above and further in view of Tseng et al. (US 2012/0228764, hereinafter “Tseng,” previously cited).
Regarding claim 4 (1), the combined teaching of Li and Pagaila `114 was discussed above in the rejection of claim 1 and includes a teaching of a heat dissipation feature being formed on the integrated circuit of the workpiece (Li, ¶[0019]).  Li and Pagaila `114, however, do not explicitly wherein a thermal interface material is interposed between the workpiece and the heat dissipation feature.  Nonetheless, using a thermal interface material between a workpiece and a heat dissipation feature is well-known in the art as evidenced by Tseng.  Specifically, Tseng, teaches in Fig. 2C and (220, Fig. 2C and ¶[0031]) between a semiconductor die (21, Fig. 2C and ¶[0031]) and a heat dissipation feature (22, Fig. 2C and ¶[0031]) in order to secure the heat dissipation feature to the semiconductor device.
Thus, since the prior art teaches all of the method steps, the results of using such steps would lead to predictable results and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a thermal interface material as disclosed by Tseng between the integrated circuit and a heat dissipation feature disclosed by Li and Choi in order to secure the heat dissipation feature to the semiconductor device.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Pagaila `114 as applied to claim 1 above and further in view of Degani et al. (US 5,608,262, hereinafter “Degani,” previously cited).
Regarding claim 5 (1), the combined teaching of Li and Pagaila `114 was discussed above in the rejection of claim 1.  Li and Pagaila `114, however, do not explicitly teach wherein a portion of the first encapsulant is interposed between the workpiece and the die stack. 
Degani, in a similar field of endeavor, teaches in Fig. 6 (shown below) and related text forming an encapsulant (22, Fig. 6 and col. 5, ll. 30-35 and 58-60) on a package substrate (12, Fig. 6 and col. 4, ln. 2) wherein a portion of the encapsulant is interposed between the workpiece (15, Fig. 6 and col. 4, ll. 8-10) and the die stack (e.g. 17, Fig. 6 and col. 4, ll. 8-10) in order to protect the overall device (col. 4, ll. 30-35).


    PNG
    media_image4.png
    261
    588
    media_image4.png
    Greyscale


Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form an encapsulant as disclosed by Degani such that a portion of the first encapsulant is interposed between the workpiece and the die stack in the method disclosed by the combined teaching of Li and Pagaila `114 in order to secure and protect the overall device.
Regarding claim 7 (1), the combined teaching of Li and Pagaila `114 was discussed above in the rejection of claim 1.  Li and Pagaila `114, however, do not explicitly teach wherein the first encapsulant fills the through hole of the package substrate.
Degani, in a similar field of endeavor, teaches in Fig. 6 (shown above) and related text forming an encapsulant (22, Fig. 6 and col. 5, ll. 30-35 and 58-60) on a package substrate (12, Fig. 6 and col. 4, ln. 2) wherein the encapsulant fills the (col. 4, ll. 30-35).
Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form an encapsulant as disclosed by Degani such that it fills the through hole of the package substrate in which the die stack is disposed, in the method disclosed by the combined teaching of Li and Pagaila `114, in order to secure and protect the overall device.

Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0116589, hereinafter “Li,” previously cited) in view of Joshi et al. (US 2002/0192935, hereinafter “Joshi”).
Regarding claim 8, Li in Fig. 1 (shown below) and related text teaches a method comprising: 
forming a semiconductor device, the semiconductor device comprising one or more dies (18 and 12, Fig. 1 and ¶[0011]); 
forming first connectors and second connectors on a first side of the semiconductor device (26 and 22, Fig. 1 and ¶¶[0012]-[0013]), the second connectors extending further form the first side of the semiconductor device than the first connectors (Fig. 1); 
(28, Fig. 1 and ¶[0012]) to the first connectors on the first side of the semiconductor device (Fig. 1 and ¶[0012]), wherein following mounting the second die, each of the second connectors overlap sidewalls of the second die (Fig. 1); 
mounting the semiconductor device to a front side of a package substrate (32, Fig. 1 and ¶[0013]) by the second connectors (22, Fig. 1 and ¶[0013]), the second die being at least partially disposed in a cavity of the package substrate (30, Fig. 1 and ¶[0014]); and 
attaching a heat dissipation feature (¶[0019]) to a second side of the semiconductor device, the second side being at an opposite surface from the first side (¶[0019]).
	

    PNG
    media_image1.png
    323
    556
    media_image1.png
    Greyscale



	While Li teaches that the second connectors (22) extend further from the first side of the semiconductor device than the first connectors (26), Li does not explicitly teach that the second connectors each comprise a conductive column and a solder material, wherein forming second connectors comprises plaiting a conductive column on the first side of the semiconductor device and depositing a solder material on the (¶¶[0046]-[0047]).  Specifically, Joshi teaches that a conductive column with a solder material as an alternative connector to the solder ball that provides an overall improved connector type (¶[0045]), wherein the conductive column of the connectors can be formed by plating a conductive column on a device (¶[0047]). 
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to replace the solder ball connector disclosed by Li with the connector that includes a conductive column formed by plating and a solder material, as disclosed by Joshi, in order to provide an overall improved connector type.
	Regarding claim 9 (8), the combined teaching of Li and Joshi further discloses forming a first encapsulant (24, Li, Fig. 1 and ¶[0012]) between the second die and the semiconductor device, the first encapsulant surrounding the first connectors (Li, Fig. 1).
Regarding claim 14 (8), the combined teaching of Li and Joshi further discloses wherein the cavity is a through hole (Li, Fig. 1 and ¶[0015]).

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Joshi as applied to claim 8 above and further in view of Degani et al. (US 5,608,262, hereinafter “Degani,” previously cited).
Regarding claim 10 (8), the combined teaching of Li and Joshi was discussed above in the rejection of claim 8.  Li and Joshi, however, do not explicitly teach forming a second encapsulant on the front side of the package substrate, the second encapsulant surrounding the second connectors.
Degani, in a similar field of endeavor, teaches in Fig. 6 (shown above) and related text forming a second encapsulant (22, Fig. 6 and col. 5, ll. 30-35 and 58-60) on the front side of the package substrate (12, Fig. 6 and col. 4, ln. 2), the second encapsulant surrounding the second connectors (21, Fig. 4 and col. 4, ll. 26-40) in order to protect the connectors and the overall device (col. 4, ll. 30-35).
Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a second encapsulant as disclosed by Degani on the front side of the package substrate disclosed by Li and Joshi, such that the second encapsulant surrounds the second connectors in order to protect the second connectors and the overall device.
Regarding claim 11 (10), the combined teaching of Li, Joshi and Degani discloses wherein the second encapsulant surrounds the second die and at least partially fills the cavity of the package substrate (Degani, Fig. 6).
Regarding claim 15 (14), teaching of Li and Joshi was discussed above in the rejection of claim 14.  Li and Joshi, however, do not explicitly teach, forming a second encapsulant on the front side of the package substrate, the second encapsulant surrounding the second connectors and the second die, the second encapsulant filling the through hole and having a bottom surface which is level with a back side of the package substrate.
Degani, in a similar field of endeavor, teaches in Fig. 6 (shown above) and related text forming a second encapsulant (22, Fig. 6 and col. 5, ll. 30-35 and 58-60) on the front side of the package substrate (12, Fig. 6 and col. 4, ln. 2), the second encapsulant surrounding the second connectors (21, Fig. 4 and col. 4, ll. 26-40) and the second die, the second encapsulant filling the through hole and having a bottom surface which is level with a back side of the package substrate (Degani, Fig. 4) in order to protect the connectors and the overall device (col. 4, ll. 30-35).
Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a second encapsulant as disclosed by Degani on the front side of the package substrate disclosed by Li and Joshi, such that the second encapsulant surrounds the second connectors in order to protect the second connectors and the overall device.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Joshi as applied to claim 8 and further in view of Choi et al. (US 2012/0171814, hereinafter “Choi,” previously cited).
Regarding claim 10 (8), the combined teaching of Li and Joshi was discussed above in the rejection of claim 8.  Li and Joshi, however, do not explicitly teach forming a second encapsulant on the front side of the package substrate, the second encapsulant surrounding the second connectors.
Choi, in a similar field of endeavor, teaches in Figs. 3A-3C forming an encapsulant (353, Fig. 3C and ¶[0074]) on a front side of the package substrate, wherein the encapsulant surrounds connectors (Fig. 3C) in order to protect connectors and the overall device.
Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a second encapsulant as disclosed by Choi on the front side of the package substrate disclosed by Li and Joshi, such that the second encapsulant surrounds the second connectors in order to protect the second connectors and the overall device.  It is noted that once the second encapsulant as disclosed by Choi is formed around package substrate the second encapsulant would surround the second connectors. 
Regarding claim 12 (10), the combined teaching of Li, Joshi, and Choi discloses 
forming a second encapsulant (353, Fig. 3C and ¶[0074]) on the front side of the package substrate, wherein the second encapsulant surround the heat dissipation (Fig. 3C and ¶[0074]) to expose a surface of the heat dissipation feature  in order to more effectively dissipate heat (¶[0074]). 

 Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Joshi as applied to claim 8 above and further in view of Caletka et al. (US 6,627,998, hereinafter “Caletka,” previously cited).
Regarding claim 13 (8), teaching of Li and Joshin was discussed above in the rejection of claim 8 and includes mounting the semiconductor device to the front side of the package substrate (i.e. motherboard, 32).  Li and Joshi, however, do not explicitly teach that third connectors are formed on a back side of the package substrate, the back side being opposite the front side.  Nonetheless, mounting semiconductor devices to a package substrate such as that disclosed by the combined teaching of Li and Joshi or a package substrate that includes third connectors that are formed on a back side of the package substrate (carrier) are art recognized equivalent package substrates which can be used depending on specific package design requirements as evidenced by Caletka (Figs. 4 and 5 and col. 4, ll. 45-55).
Thus, since the prior art teaches all of the claimed elements the results of using such elements would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to mount the semiconductor device disclosed by Li and Joshi on a package substrate disclosed by Caletka and form third connectors on a back side of the package substrate as doing so is well known in the art.

Claims 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila (US 2011/0031634, hereinafter “Pagaila `634,” previously cited) in view of Tseng et al. (US 2012/0228764, hereinafter “Tseng,” previously cited) and Li et al. (US 2008/0116589, hereinafter “Li,” previously cited).
Regarding claim 16, Pagaila `634 teaches in Figs. 3a-3g and 8 (shown below) and related text a method comprising: 
forming a workpiece by a process comprising: 
attaching a die (124, Fig. 3a and ¶[0046]) to a carrier substrate , 
forming redistribution structure (134, Fig. 3d and ¶[0049]) over the die, the redistribution structure comprising one or more redistribution layers, the redistribution structure electrically coupled to the die (Fig. 3d), 
forming first connectors (146, Fig. 3f and ¶[0052]) and second connectors (148, Fig. 3f and ¶[0053]) coupled to the redistribution structure, and 
mounting a second die (142, Fig. 3a and ¶[0054]) to the first connectors (Fig. 3f); and
singulating the workpiece to form a first semiconductor device (Fig. 3g and ¶[0054]), a backside of the die being exposed (¶[0059]);
attaching a heat dissipation feature (164, Fig. 8 and ¶[0059]) to the first semiconductor device (Fig. 8), the heat dissipation feature extending laterally further than lateral extents of the first semiconductor device, sidewalls of the first semiconductor device being exposed from the heat dissipation feature (Fig. 8 and ¶[0059]).


    PNG
    media_image5.png
    530
    722
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    541
    730
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    232
    812
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    226
    492
    media_image8.png
    Greyscale



 While Pagaila `634 teaches that second connectors (148, Fig. 3g) are coupled to the redistribution layer, Pagaila `634 does not explicitly teach that the first connectors are coupled to the redistribution layers as well.  Nonetheless, forming a redistribution layer that covers an entire bottom surface of a die such that both first connectors are coupled to the redistribution layer and second connectors are coupled to the redistribution layer is well-known in the art as evidenced by Tseng (Fig. 4) and would be considered a design choice that would allow to meet specific design requirements with respect to the redistribution of IO pads and/or provide a better access to the pads.
Thus, since the prior art teaches all of the claimed elements the results of using such elements would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a redistribution layer that covers an entire bottom surface 
Moreover, while Pagaila `634 teaches that a heat dissipation feature is attached to the first semiconductor device and a first encapsulant laterally surrounds the first semiconductor device, Pagaila `634 does not explicitly teach that the first encapsulant is deposited and laterally surrounds the heat dissipation feature.
Tseng teaches in Figs. 2C-2D attaching a heat dissipation feature (22, Fig. 2C and ¶[0031]) to a semiconductor device (21, Fig. 2C and ¶[0031]) followed by the step of depositing an encapsulant (23, Fig. 2D and ¶[033]) that laterally surrounds the heat dissipation feature in order to secure the heat dissipation feature to the semiconductor device.
Thus, since the prior art teaches all of the claimed method steps using such method steps would lead to predictable results and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to deposit a first encapsulant that laterally surrounds the heat dissipation feature as disclosed by Tseng in the method disclosed by Pagaila `634 in order to secure the heat dissipation feature to the semiconductor device.
Lastly, while Pagaila `634 teaches that the first semiconductor device can be mounted to a package substrate (¶¶[0036]-[0045]), Pagaila `634 does not explicitly teach that when second connectors of the first semiconductor device are bonded to a front side of a package substrate, the second die is at least partially disposed in a (¶¶[0015]-[0016]) and would be within the capabilities of one of ordinary skill in the art to do so in order to meet specific design requirement.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to mount the first semiconductor device disclosed by Pagaila`634 so that the second die is at least partially disposed in a through hole of the package substrate as disclosed by Li in order to meet specific design requirements for the final device.
Regarding claim 17 (16), the combined teaching of Pagaila `634, Tseng and Li discloses disposing a second encapsulant (150, Pagaila`634, Fig. 3g and ¶[0054]) surrounding the first connectors.  
Regarding claim 22 (16), the combined teaching of Pagaila `634, Tseng and Li discloses wherein the heat dissipation feature is attached directly to the back side of the die by a thermal interface material (162, Pagaila `634, Fig. 8 and ¶[0059]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila, Tseng and Li as applied to claim 16 above, and further in view of Degani et al. (US 5,608,262, hereinafter “Degani,” previously cited).
Regarding claim 19 (16), the combined teaching of Pagaila, Tseng and Li was discussed above in the rejection of claim 16.  Pagaila, Tseng and Li, however, do not 
Degani, in a similar field of endeavor, teaches in Fig. 6 (shown above) and related text forming an encapsulant (22, Fig. 6 and col. 5, ll. 30-35 and 58-60) around the second connectors (21, Fig. 4 and col. 4, ll. 26-40) and a die stack (16, Fig. 6, col. 4, ll. 26-40) in order to protect the connectors and the overall device (col. 4, ll. 30-35).
Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to dispose a second encapsulant around the second connectors and a dies stack as disclosed by Degani in the method disclosed by the combined teaching of Pagaila, Tseng and Li, in order to protect the second connectors and the overall device.
Regarding claim 20 (19), the combined teaching of Pagaila, Tseng, Li and Degani discloses wherein the first encapsulant surrounds each of the first connectors (Degani, Fig. 6).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila, Tseng and Li as applied to claim 16 above, and further in view of Pagaila `114 et al. (US 2011/0018114, hereinafter “Pagaila `114,” cited on IDS) and Degani et al. (US 5,608,262, hereinafter “Degani,” previously cited).
Regarding claim 21 (16), the combined teaching of Pagaila, Tseng and Li was discussed above in the rejection of claim 16.  Pagaila, Tseng and Li, however, do not 
To being with, Degani teaches in Fig. 6 (shown above) and related text disposing an encapsulant (22, Fig. 6) around a semiconductor device (15, Fig. 6) and between a semiconductor device and the package substrate, and in the through-hole of the package substrate (12, Fig. 6) in order to fully protect the semiconductor device.  Moreover, Pagaila `114 teaches in Figs. 3e-3g (shown above) disposing an encapsulant (112, Fig. 3f and ¶[0045]) around the heat dissipation feature (104, Fig. 3f and ¶[0044]) and thinning the second encapsulant to expose the heat dissipation feature (Fig. 3g and ¶[0046]) in order to more effectively dissipate heat.  
Thus, since the prior art teaches all of the claimed method steps using such method steps would lead to predictable results and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form the first encapsulant as disclosed by Choi and Degani such that it is disposed over the heat dissipation feature between the first semiconductor device and the package substrate, and in the through-hole of the package substrate and thinning the second encapsulant to expose the heat dissipation feature in order to fully protect the semiconductor device and more effectively dissipate heat from the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are either moot because the arguments do not apply to the current rejection of claim 1 or are not convincing, as is the case with respect to claims 8 and 16.
With respect to claim 8, the applicant argues on page 4 of the filed response that conductive columns disclosed by Joshi are pre-formed rather than formed by plating as currently claimed.  The examiner respectfully disagrees.
As explained above in the rejection of claim 8, while it might be true that Joshi teaches that the conductive columns may be pre-formed as noted by the applicant, Joshi explicitly teaches in paragraphs [0046]-[0047] that such columns might be also formed by plating.  Accordingly, Joshi teaches all of the claimed method steps.
Moreover, with respect to claim 16 the applicant argues that the combination of Pagaila, Tseng and Li fails to teach or suggest the steps of “attaching a heat dissipation feature to the first semiconductor device, the heat dissipation feature extending laterally further than lateral extents of the semiconductor device, sidewalls of the semiconductor device being exposed from the heat dissipation feature” and “depositing a first encapsulant laterally surrounding the heat dissipation feature and the first semiconductor device.”  The examiner respectfully disagrees.
As discussed above in the rejection of claim 16, Pagaila, Li and Tseng teach all of the recited method steps of the amended claim.  Specifically, Pagaila teaches attaching a heat dissipation feature (164, Fig. 8 and ¶[0059]) to the first semiconductor device (Fig. 8), the heat dissipation feature extending laterally further than lateral extents of the first semiconductor device, sidewalls of the first semiconductor device (Fig. 8 and ¶[0059]) and Tseng teaches that after attaching a heat dissipation feature (22, Fig. 2C and ¶[0031]) to a semiconductor device (21, Fig. 2C and ¶[0031]) an encapsulant (23, Fig. 2D and ¶[033]) can be deposited that laterally surrounds the heat dissipation feature in order to secure the heat dissipation feature to the semiconductor device.  Thus, contrary to the applicant’s argument the combination of Pagaila, Li and Tseng disclose the claimed method steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/7/2021